Case 19-40618-JMM      Doc 18   Filed 09/04/19 Entered 09/04/19 17:16:29   Desc Main
                                Document     Page 1 of 3


John O. Avery ISB 3407
Ryan E. Farnsworth ISB 8885
Avery Law Offices
410 Yellowstone Avenue
Pocatello, ID 83201
Telephone: (208) 232-3020
Facsimile: (208) 904-4905

Attorney for Debtor

                       UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF IDAHO

In Re:                              )         Case No. 19-40618-JMM
                                    )
 Todd Rawlings                      )         DEBTOR’S MOTION TO
                                    )          REDEEM PROPERTY
                                    )
                  Debtors.          )         CHAPTER 7
____________________________________)

                 Notice of Motion to Redeem Property and For a Hearing

No Objection. The Court may consider this request for an order without
further notice or hearing unless a party in interest files an objection within
twenty-one (21) days of the date of this notice.

If an objection is not filed within the time permitted, the Court may consider
that there is no opposition to the granting of the requested relief and may
grant the relief without further notice or hearing.

Objection. Any objection shall set out the legal and/or factual basis for the
objection. A copy of this objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s
calendar clerk to schedule a hearing on the objection and file a separate
notice of hearing.


         1. Movant is the Debtor in the above-captioned chapter 7 case. This

matter is a core Matter.

         2. Among the dischargeable consumer debts listed in the petition filed

herein was a debt for services owed to Don's Marine under the assumed
Case 19-40618-JMM    Doc 18   Filed 09/04/19 Entered 09/04/19 17:16:29   Desc Main
                              Document     Page 2 of 3


name of Don's Auto and Marine, Inc. The debt is secured by a statutory,

possessory mechanic's lien.

      Additionally, there is a secured debt against the boat and trailer owing

to Advantage Plus Federal Credit Union.

      3.    The boat, a 16 foot 2001 Logic 150 Fishing Boat serial number

LOPFS9311001, has been claimed as exempt by Movant under Idaho Code §

11-605(10), and is used for personal and family purposes.

      4.    The replacement value considering the age and condition of the

boat is two thousand sixty six and99/100 dollars ($2066.99), which value is

supported by the Affidavit of Debtor and attachments filed concurrently

herewith.

      5. Movant wishes to redeem the property pursuant to 11 U.S.C. § 722

by paying to the creditor the value of the property, but the creditor has not

agreed to a request that this be done.

      6. The amount owing to Don’s Marine is $2,096.50, approximately $30

more than the value of the property. The amount owing to Advantage Plus

Credit Union is at least $3,842.00. It is Debtors belief that Advantage Plus is

wholly unsecured because the mechanic’s possessory lien is senior to the

credit union lien and the balance is greater than the value of the property.

      7. No assets of the estate will be used by the Debtor in redeeming this

property.

      WHEREFORE, Movant prays this Court to order Don's Marine dba Don's

Auto and Marine Inc. as well as Advantage Plus Federal Credit Union to

remove and mark satisfied any encumbrance of security interest in Movant’s
Case 19-40618-JMM      Doc 18   Filed 09/04/19 Entered 09/04/19 17:16:29   Desc Main
                                Document     Page 3 of 3


vehicle upon payment to Creditor of two thousand sixty six and 99/100

dollars ($2,066.99).



      DATED this 4th day of September, 2019.



                                         /s/
                                        Ryan E. Farnsworth
                                        Attorney for Debtor




                          CERTIFICATE OF SERVICE

      I do hereby certify that on this 4th day of September 2019, I
electronically filed the foregoing with the Clerk of the Bankruptcy Court using
the CM/ECF system which sent a Notice of Electronic Filing to the following
persons:

      R. Sam Hopkins @ shopkins@epiqsystems.com

      U S Trustee @ ustp.region18.bs.ecf@usdoj.gov

      And, I hereby certify that I served a true and correct copy of the
Affidavit of Debtor upon the following person(s) by mailing with the
necessary postage affixed thereto:

Don's Auto and Marine Inc.              Advantage Plus Federal Credit Union
ATTN: Don Flaherty                      ATTN: Brent Neibaur
740 North Main St.                      2133 E. Center St
Smithfield, UT 84335-9652               Pocatello, ID 83201


                                         /s/
                                               Tina Jensen
